— Determination unanimously confirmed without costs and petition dismissed. Memorandum: This proceeding, transferred to our Court pursuant to CPLR 7804 (g), seeks to review a determination of respondent Commissioner which, following a hearing, found that petitioner had failed to comply with respondent’s regulations relating to the documents required on the sale of a vehicle and had engaged in fraudulent practices in violation of Vehicle and Traffic Law § 415 (9) (c). Petitioner is a used car dealer who is licensed pursuant to Vehicle and Traffic Law § 415 and conducts business under the assumed name of Ace Used Cars in the Town of Appleton. The charges arose out of the sale of a used 1979 Buick Riviera through an undisclosed agent at a location away from petitioner’s licensed facility.
Upon our review of the record, we conclude that respondent’s determination is supported by substantial evidence. We further conclude that the penalty imposed in this case (civil penalties totalling $650 and revocation of petitioner’s dealer’s license) is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Petitioner’s fraudulent concealment of the true nature of the sale operated to deprive the purchasers of the warranty that they were entitled to under the State’s "used car lemon law” (General Business Law § 198-b). The public has a right to be protected against deceitful practices by an auto dealer (see, Matter of Holchuck v Passidomo, 101 AD2d 917). "The petitioner’s activity constituted a course of conduct designed to take unfair advantage of the purchasers. To properly protect the public and legitimate dealerships from this type of conduct, stern action is indicated” (Matter of Wantagh AMC/Jeep v Passidomo, 120 AD2d 534, 535; Matter of Goldstein Motors v Melton, 51 AD2d 384). (Article 78 Proceeding Transferred by Order of Supreme *619Court, Niagara County, Koshian, J.) Present — Callahan, J. P., Doerr, Denman, Green and Lowery, JJ.